Appellant in his motion for rehearing claims that we erred in the second paragraph of the opinion in accepting the court's qualification of the bill there discussed because appellant claims that the qualification of the trial court is not supported by the facts. Appellant concedes that the trial court qualified the bill as stated by us but submits the proposition that "statements in the qualification to a bill of exceptions by the trial judge will not be considered where same are not borne out by the record." "We are not required to consult the Statement of Facts to verify the judge's statement." Burt v. State, 40 S.W. 1002, 38 Tex.Crim. Rep..
Mr. Branch states the rule correctly as follows: "If the bill of exceptions is modified or changed by the trial judge, and a revision of his action in this regard is desired, defendant should object to the change and reserve his bill to the alteration of the bill as prepared by him." Blain v. State,34 Tex. Crim. 450, 31 S.W. 368; Slatter v. State, 61 Tex. Crim. 245,  136 S.W. 770; Johnson v. State, 61 Tex. Crim. 635,136 S.W. 254; Perry v. State, 155 S.W. 263. See 215 Branch's Annotated Texas Penal Code. No exception was reserved to the court's qualification of the bill.
We also think the other questions raised by appellant were correctly solved in the original opinion.
Appellant's motion for a rehearing is accordingly overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 496